2011R01 142/BU/SD/Ik


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                          Hon. Esther Salas, U.S.D.J.

              v.                                  Crim No. 13-442 (ES)


JUNG Y. CHOI,                                     FINAL ORDER OF FORFEITURE

               Defendant.


       WHEREAS, on or about July 2, 2013, defendant Jung Y. Choi, pursuant

to a plea agreement with the United States, pled guilty to a one count

Information (the “Information”), charging her with knowingly and intentionally

conspiring with others to launder money, in violation of 18 U.S.C.       § 1956(h)
(Count One);

       WHEREAS, pursuant to 18 U.S.C.        § 982(a)(1), a person convicted of an
offense in violation of 18 U.S.C.   § 1956(h) shall forfeit to the United States of
America all property, real and personal, involved in such offense and any

property traceable thereto;

       WHEREAS, in the plea agreement, the defendant agreed to forfeit to the

United States, pursuant to 18 U.S.C.     § 982, all of her right, title and interest in
any property, real or personal, involved in the offense alleged in Count One of

the Information to which defendant Jung Y. Choi has pleaded guilty, and any

property traceable to such property;
         WHEREAS, in the plea agreement the defendant agreed to forfeit all of

her right, title and interest in the following specific property, representing

property, real or personal, involved in the money laundering conspiracy

offense, and property traceable to such property:

                The real property known as 522 Closter Dock Road, Closter, New
                Jersey inclusing all appurtenances, impoiwements fixtures,
                attachments and easements thereon (the “Specific Property”);

         WHEREAS, the Specific Property is subject to forfeiture pursuant to 18

U.S.C.   §   982(a)(1) as property involved in the money laundering conspiracy

offense, to which the defendant pleaded guilty;

         WHEREAS, on or about July 2, 2013, the Court entered a Consent

Judgment and Preliminary Order of Forfeiture, which forfeited to the United

States, pursuant to 18 U.S.C.     §   982(a)(1), all of the defendant’s right, title and

interest in the Specific Property;

         WHEREAS, the provisions of 21 U.S.C.         §   853(n) (incorporated by 18

U.S.C.   §   p82) and Rule 32.2(b) of the Federal Rules of Criminal Procedure

require publication and notice to third parties known to have alleged an

interest in forfeited property and the disposition of any petitions filed under

Section 853(n) before the United States may have clear title to such property;

      WHEREAS, pursuant to 21 U.S.C.           §   853(nfll), a Notice of Forfeiture with

respect to the Specific Property was posted on an official government internet

site, namely www.forfeiture.gov, beginning on August 13, 2013, and running

for thirty (30) consecutive days through September 11, 2013, as permitted by

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims


                                            -2-
and Asset Forfeiture Actions. Proof of publication was flied with the Court on

or about February 20, 2020;

      WHEREAS, the published notice explained that any person asserting a

legal interest in the Specific Property was required to file a petition with the

Court within sixty (60) days from the first day of publication of the notice on

the government internet site, and that if no such petitions were filed, following

the expiration of the period for the filing of such petitions, the United States

would have clear title to the Specific Property, in accordance with

Supplemental Rule G(5)(a)(ii)(B);

      WHEREAS, pursuant to 21 U.S.C.          § 853(n)(7), the United States shall
have clear title to any forfeited property where no petitions for a hearing to

contest the forfeiture have been flied within sixty (60) days after the first day of

publication on an official internet government forfeiture site and no timely

petitions were filed by persons who were sent direct notice of the forfeiture, in

accordance with the procedures prescribed in Supplemental Rule G(5)(a)(ii)(B);

      WHEREAS, no petitions were filed or made in this action as to the

Specific Property, no other parties have appeared to contest the action as to the

Specific Property to date, and the statutory time periods in which to do so have

expired; and

      WHEREAS, pursuant to 21 U.S.C.       § 853(n)(7), the United States is
therefore entitled to have clear title to the Specific Property and to warrant good

title to any subsequent purchaser or transferee.




                                        -3-
      NOW, THEREFORE, on the application of Craig Carpenito, United States

Attorney for the District of New Jersey (Brian Urbano, Assistant United States

Attorney, appearing),

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

      1.    All right, title and interest in the following property is hereby

forfeited to the United States of America for disposition according to law:

                  The real property known as 522 Closter Dock Road, Closter,
                  New Jersey inclusing all appurtenances, imporvements
                  fixtures, attachments and easements thereon.

      2.    The Court retains jurisdiction to take additional action, enter

further orders, and amend this and any future orders as necessary to

implement and enforce this Order.

      SO ORDERED this       2     day of                   ,   2020.




                                     H ORAB  ES HER SALAS
                                     ed ates Di trict Judge




                                       -4-
